DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 07, 2022 has been entered.
         This communication is in response to Application No. 16/900,504 filed on June 12, 2020 and the Request for continued examination (RCE) presented on March 07, 2022, amendment presented on February 08, 2022  which amends claims 1-5, 7-10, 13-15, and 19-21, cancelled claims 16-18 and 22 and presents arguments, is hereby acknowledged. Claims 1-15 and 19-21 are currently pending and subject to examination.

Allowable Subject Matter
3.     Claims 1-15 and 19-21 are allowed.


      Response to Arguments
Claim Rejection Under 35 U.S.C. § 103
4.       With regard to the Applicant’s remarks dated February 08, 2022 and the Request for continued examination (RCE) presented on March 07, 2022:
          Regarding rejection of claims 1-15 and 19-21 under 35 U.S.C. §103, Applicant’s arguments have been fully considered. Applicants argue at pages 7-10 of remarks as filed on February 08, 2022 that cited references Zheng, Tremblay, and Rothaus fail to disclose or suggest “wherein the content delivery network contains a first system rack coupled in series with a second system rack via at least one relay node according to a horizontal scaling architecture, wherein each input node of the plurality of input nodes of the first system rack is coupled to a corresponding one broadcasting client to receive a live data stream from the corresponding one broadcasting client and coupled to a corresponding one multicast channel within the first system rack to distribute the live data stream in parallel to each within a corresponding group of output nodes that is coupled to the corresponding one multicast channel; and outputting the first data stream from the first multicast channel in the first system rack, and in parallel to viewing clients of a second group of viewing clients associated with the second system rack via the at least one relay node and a plurality of second output nodes coupled to a first multicast channel of the second system rack” as recited by amended Independent Claims 1, 8 and 15. Examiner agrees. Therefore, the rejection has been withdrawn. No other previously-made grounds of rejection remain. Claims 1-15 and 19-21 are allowable.


     5.      The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification.

                    EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
         With regard to the Applicant’s remarks dated February 08, 2022 and the Request for continued examination (RCE) presented on March 07, 2022:
          Regarding rejection of claims 1-15 and 19-21 under 35 U.S.C. §103, Applicant’s arguments have been fully considered. Applicants argue at pages 7-10 of remarks as filed on February 08, 2022 that cited references Zheng, Tremblay, and Rothaus fail to disclose or suggest “wherein the content delivery network contains a first system rack coupled in series with a second system rack via at least one relay node according to a horizontal scaling architecture, wherein each input node of the plurality of input nodes of the first system rack is coupled to a corresponding one broadcasting client to receive a live data stream from the corresponding one broadcasting client and coupled to a corresponding one multicast channel within the first system rack to distribute the live data stream in parallel to each within a corresponding group of output nodes that is coupled to the corresponding one multicast channel; and outputting the first data stream from the first multicast channel in the first system rack, and in parallel to viewing clients of a second group of viewing clients associated with the second system rack via the at least one relay node and a plurality of second output nodes coupled to a first multicast channel of the second system rack” as recited by amended Independent Claims 1, 8 and 15. Examiner agrees. Therefore, the rejection has been withdrawn.
     For Instance, the prior art of record (in particular, Zheng et al. (US 2006/0239289 A1, hereinafter as “Zheng”) does not disclose “wherein the content delivery network contains a first system rack coupled in series with a second system rack via at least one relay node according to a horizontal scaling architecture, wherein each input node of the plurality of input nodes of the first system rack is coupled to a corresponding one broadcasting client to receive a live data stream from the corresponding one broadcasting client and coupled to a corresponding one multicast channel within the first system rack to distribute the live data stream in parallel to each within a corresponding group of output nodes that is coupled to the corresponding one multicast channel; and outputting the first data stream from the first multicast channel in the first system rack, and in parallel to viewing clients of a second group of viewing clients associated with the second system rack via the at least one relay node and a plurality of second output nodes coupled to a first multicast channel of the second system rack” as recited by amended Independent Claims 1, 8 and 15.
      Rather, Zheng discloses each multicast channel within a system rack having a one input-to-multiple parallel outputs configuration and associating and providing (e.g. distributing) live video content (e.g. the first data stream) to multicast channel A such as a broadcast television channel in an intermediate node IN1 (e.g. a first system rack) for television and cable television multicast network or any IP-based network (Zheng: [paragraph 0019-0020, 0023-0024]).

    For Instance, the newly discovered prior art reference Ganesan et al. (US  8219635 B2, hereinafter as “Ganesan”) does not disclose “wherein the content delivery network contains a first system rack coupled in series with a second system rack via at least one relay node according to a horizontal scaling architecture, wherein each input node of the plurality of input nodes of the first system rack is coupled to a corresponding one broadcasting client to receive a live data stream from the corresponding one broadcasting client and coupled to a corresponding one multicast channel within the first system rack to distribute the live data stream in parallel to each within a corresponding group of output nodes that is coupled to the corresponding one multicast channel; and outputting the first data stream from the first multicast channel in the first system rack, and in parallel to viewing clients of a second group of viewing clients associated with the second system rack via the at least one relay node and a plurality of second output nodes coupled to a first multicast channel of the second system rack” as recited by amended Independent Claims 1, 8 and 15.
    Rather, Ganesan discloses FIG. 4D shows a flowchart or process 440 of seeding a release to boxes in service for a configuration in which a service provider is provided with one or more high-bandwidth channels for broadcasting or multicasting. Such configuration may be found in a cable or satellite infrastructure that enjoys very high speed broadcasting or multicasting capability, or in a data network with multicast support. The process 410, preferably understood in conjunction with FIG. 4C, takes advantages of such infrastructure to update a library in boxes with one or more titles, wherein the boxes are assumed to be equipped with the receiving capability (e.g., tuners) and tuned to appropriate channel(s) for receiving the broadcast(s). Examples of such boxes include a satellite receiving box and a cable set-top box   (Ganesan: [col 23 lines 2-17]).
      For Instance, the newly discovered prior art reference Donahue et al. (US  2002/0118638 A1, hereinafter as “Donahue”) does not disclose “wherein the content delivery network contains a first system rack coupled in series with a second system rack via at least one relay node according to a horizontal scaling architecture, wherein each input node of the plurality of input nodes of the first system rack is coupled to a corresponding one broadcasting client to receive a live data stream from the corresponding one broadcasting client and coupled to a corresponding one multicast channel within the first system rack to distribute the live data stream in parallel to each within a corresponding group of output nodes that is coupled to the corresponding one multicast channel; and outputting the first data stream from the first multicast channel in the first system rack, and in parallel to viewing clients of a second group of viewing clients associated with the second system rack via the at least one relay node and a plurality of second output nodes coupled to a first multicast channel of the second system rack” as recited by amended Independent Claims 1, 8 and 15.
    Rather, Donahue discloses multicasting or broadcasting digital data to users accessing an Internet connection. The methods and apparatus preferably include placing digital data that is to be multicast in IP protocol to generate IP digital data. The IP digital data preferably is transmitted from a transmission site to a remote Internet point of presence through a dedicated transmission channel substantially separate from the Internet backbone. The dedicated transmission channel may be, for example, a satellite channel. At the remote Internet point of presence, local commercials preferably can be inserted into the IP digital data and/or the signal can be delayed for later playback. The IP digital data is then preferably multicast for delivery to a receiving Internet users (Donahue: [paragraph 0030-0031]).

      In light of response presented on February 08, 2022 and the Request for continued examination (RCE) presented on March 07, 2022, no better art exists to teach all of the claims limitations as in Independent claims 1, 8 and 15. Therefore, no new grounds of rejections are made. No other previously made grounds of rejection remain. Claims 1, 8 and 15 are allowable.

6.     When taken in context the claim as a whole was not uncovered in the prior art, the dependent claims are allowed as they depend upon an allowable independent claims.

7.    Therefore, claims 1-15 and 19-21 are considered allowable. Since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

8.     Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance”.

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459      
                                                                                                                                                                                                  /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459